Exhibit 10.6

 

AMENDMENT TO LOAN DOCUMENTS

 

THIS AMENDMENT TO LOAN DOCUMENTS (this “Amendment”) is entered into as of
July 17, 2013, by and between SILICON VALLEY BANK (“Bank” or “Silicon”) and
NETLIST, INC., a Delaware corporation (“Borrower”).  Borrower’s chief executive
office is located at 51 Discovery, Suite 150, Irvine, CA 92618.

 

RECITALS

 

A.                                    Bank and Borrower are parties to that
certain Loan and Security Agreement with an Effective Date of October 31, 2009
(as amended, modified, supplemented or restated, the “Loan Agreement”) in effect
between Bank and Borrower.

 

B.                                    Bank has extended credit to Borrower for
the purposes permitted in the Loan Agreement.

 

C.                                    Bank has agreed to so amend the Loan
Agreement, but only to the extent, in accordance with the terms, subject to the
conditions and in reliance upon the representations and warranties set forth
below.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

1.                                      Definitions.  Capitalized terms used but
not defined in this Amendment shall have the meanings given to them in the Loan
Agreement.

 

2.                                      Amendments to Loan Documents.  Subject
to the terms of Section 8 below and any other conditions precedent set forth
below, the Loan Agreement is amended as follows, effective on the date hereof
(except where a different effective date is specified below):

 

2.1                               Limited Waiver Regarding TNW Defaults. 
Borrower has advised Bank that Borrower has failed to comply with the Tangible
Net Worth Financial Covenant set forth in Section 6.9(b) of the Loan Agreement
for the compliance periods ending October 31, 2012, November 30, 2012,
December 31, 2012, January 31, 2013, February 28, 2013, March 31, 2013,
April 30, 2013 and May, 31, 2013 (collectively, the “Existing TNW Covenant
Defaults”). Borrower has advised Bank that Borrower anticipates failing to
comply with the Tangible Net Worth Financial Covenant set forth in
Section 6.9(b) of the Loan Agreement for the compliance period ending June 30,
2013 (the “Anticipated Default” and together with the Existing TNW Covenant
Defaults, the “TNW Defaults”).  Borrower hereby acknowledges the TNW Defaults. 
Bank and Borrower agree that the Borrower’s TNW Defaults are hereby irrevocably
waived.  It is understood by the parties hereto, however, that such waiver does
not constitute a waiver of any other provision or term of the Loan Agreement or
any related document, nor an agreement to waive in the future these covenants or
any other provision or term of the Loan Agreement or any related document.

 

1

--------------------------------------------------------------------------------


 

2.2                               Modification Regarding Availability Due to
Deletion of BB Blocked Amount.  Section 2.1.1(a) of the Loan Agreement that
currently reads as follows:

 

(a)                                 Availability.  Subject to the terms and
conditions of this Agreement and to deduction of Reserves (without duplication
of the BB Blocked Amount component of the Borrowing Base), Bank shall make
Advances not exceeding the Availability Amount.  Amounts borrowed hereunder may
be repaid and, prior to the Revolving Line Maturity Date, reborrowed, subject to
the applicable terms and conditions precedent herein.

 

is hereby amended in its entirety to read as follows:

 

(a)                                 Availability.  Subject to the terms and
conditions of this Agreement and to deduction of Reserves, Bank shall make
Advances not exceeding the Availability Amount.  Amounts borrowed hereunder may
be repaid and, prior to the Revolving Line Maturity Date, reborrowed, subject to
the applicable terms and conditions precedent herein.

 

2.3                               Modified Streamline Provision. 
Section 2.1.1(b) of the Loan Agreement is hereby amended in its entirety to read
as follows:

 

(b)                                 Streamline Period.  [Omitted].

 

2.4                               Deletion of Term Loan Provision. 
Section 2.1.6 of the Loan Agreement is hereby amended in its entirety to read as
follows:

 

2.1.6                     Term Loan.  [Omitted].

 

2.5                               Modified Interest Rate.  Section 2.3(a) of the
Loan Agreement is hereby amended in its entirety to read as follows:

 

(a)                                 Interest Rate.

 

(i)                                     Advances.  Subject to Section 2.3(b),
the principal amount outstanding under the Revolving Line shall accrue interest
at a per annum rate equal to two and three-quarters of one percentage points
(2.75%) above the Prime Rate; which interest shall be payable monthly in
accordance with Section 2.3(f) below.

 

(ii)                                        Term Loan.  [Omitted].

 

2

--------------------------------------------------------------------------------


 

2.6                               Modified Collateral Monitoring Fee. 
Section 2.4(e) of the Loan Agreement is hereby amended in its entirety to read
as follows:

 

(e)                                  Collateral Monitoring Fee.  A monthly
collateral monitoring fee of $1,500.00, payable in arrears on the last day of
each month (prorated for any partial month at the beginning and upon termination
of this Agreement); provided, however, for any month during which at all times
there are no Credit Extensions outstanding, then such fee shall be $0.00; and

 

2.7                               Modified Use of Proceeds.  Section 5.10 of the
Loan Agreement is hereby amended in its entirety to read as follows:

 

5.10 Use of Proceeds.  Borrower shall use the proceeds of the Credit Extensions
solely as working capital and to fund its general business requirements and not
for personal, family, household or agricultural purposes or to directly pay down
any obligations owed Fortress Credit Corp.

 

2.8                               Modified Submission of Transaction Reports.
Section 6.2(a) of the Loan Agreement is hereby amended in its entirety to read
as follows:

 

(a)                                 a Transaction Report (and any schedules
related thereto): (i) when no Credit Extension is outstanding, monthly (within
twenty (20) days after the end of each month) and at the time of each request
for an Advance; and (ii) at all times when a Credit Extension is outstanding,
weekly and at the time of each request for an Advance;

 

2.9                               Modified Collections.  Section 6.3(c) of the
Loan Agreement is hereby amended in its entirety to read as follows:

 

(c)                                  Collection of Accounts.  Until payment in
full in cash of all Advances and all other Obligations relating to the Revolving
Line (other than inchoate indemnity obligations) and Bank’s obligations to make
Advances and any other Credit Extensions relating to the Revolving Line have
terminated (provided that Borrower’s obligation under this sentence shall not
end at a time when any Event of Default exists), Borrower shall be a party to a
lockbox agreement in such form as Bank may specify in its good faith business
judgment (the “Lockbox Agreement”) with Bank and a lockbox provider (the
“Lockbox Provider”).  The Lockbox Agreement and Lockbox Provider shall be
acceptable to Bank.  Borrower shall use the lockbox address as the payment
address on all invoices issued by

 

3

--------------------------------------------------------------------------------


 

Borrower and shall direct all its Account Debtors to remit their payments to the
lockbox address.  The Lockbox Agreement shall provide that the Lockbox Provider
shall remit all collections received in the lockbox to Bank.  Upon Bank’s
receipt of such collections, Bank shall apply the same as follows:

 

(ii)           Bank shall apply such proceeds to the outstanding Advances, and
if all outstanding Advances have been paid in full, Bank shall deposit the
remainder into the operating account of Borrower at Bank that is designated by
Borrower; and

 

(iii)          If a Default or Event of Default has occurred and is continuing,
without limiting Bank’s other rights and remedies, Bank shall have the right to
apply such proceeds pursuant to the terms of Section 9.4 hereof.

 

It is understood and agreed by Borrower that this Section does not impose any
affirmative duty on Bank to do any act other than to turn over such amounts. 
Without limitation on the foregoing, whether or not an Event of Default has
occurred and is continuing, Borrower shall hold all payments on, and proceeds
of, Accounts that Borrower receives, in trust for Bank, and Borrower shall
immediately deliver all such payments and proceeds to Bank in their original
form, duly endorsed, to be applied to the Obligations pursuant to the terms of
Sections 2.5(b) and 9.4 hereof.

 

2.10                        Modified Tangible Net Worth Financial Covenant. 
Section 6.9(b) of the Loan Agreement is hereby amended in its entirety to read
as follows:

 

(b)                                 Tangible Net Worth.  A Tangible Net Worth of
at least the following (“Minimum Tangible Net Worth”):

 

(i)                                     For each of the months ending July 31,
2013, August 31, 2013 and September 30, 2013:  $5,000,000 plus (i) 50% of all
consideration received after the date hereof for equity securities and
subordinated debt of the Borrower, plus (ii) 50% of the Borrower’s net income in
each fiscal quarter ending after the date hereof; and

 

4

--------------------------------------------------------------------------------


 

(ii)                                  For each of the months ending October 31,
2013, November 30, 2013 and December 31, 2013:  $4,000,000 plus (i) 50% of all
consideration received after the date hereof for equity securities and
subordinated debt of the Borrower, plus (ii) 50% of the Borrower’s net income in
each fiscal quarter ending after the date hereof; and

 

(iii)                               For the month ending January 31, 2014 and
for each month ending thereafter:  $3,000,000 plus (i) 50% of all consideration
received after the date hereof for equity securities and subordinated debt of
the Borrower, plus (ii) 50% of the Borrower’s net income in each fiscal quarter
ending after the date hereof.

 

The anticipated $1,000,000 to be received by Borrower from MidSummer Capital on
or about July 15, 2013 for the issuance of equity securities to MidSummer
Capital shall not be included in the aforementioned 50% provision.  Increases in
the Minimum Tangible Net Worth based on consideration received for equity
securities and subordinated debt of the Borrower shall be effective as of the
end of the month in which such consideration is received, and shall continue
effective thereafter. Increases in the Minimum Tangible Net Worth based on net
income shall be effective on the last day of the fiscal quarter in which said
net income is realized, and shall continue effective thereafter. In no event
shall the Minimum Tangible Net Worth be decreased.

 

2.11                        Modified Dispositions Covenant.  Section 7.1 of the
Loan Agreement is hereby amended by deleting the phrase “and (c) consisting of
Permitted Liens and Permitted Investments.” and substituting in lieu thereof the
phrase “(c) the NVvault Patent Monetization Transaction and (d) consisting of
Permitted Liens, Permitted Licenses and Permitted Investments.”

 

2.12                        Intercreditor Provision.  The following language is
hereby added to the Loan Agreement as Section 12.17 and shall read as follows:

 

12.17                 Intercreditor Agreement.  Notwithstanding anything herein
or in any other Loan Document to the contrary, in the event of any inconsistency
between the provisions of this Agreement or any other Loan Document and the
provisions of the Intercreditor Agreement with respect to the Collateral or any
Lien or security interest required or created hereunder or under any other Loan
Documents, or the creation, perfection or priority thereof, or matters related
to the delivery of possessory Collateral, or any payment terms, or any rights
and remedies with respect to the foregoing, the provisions of the Intercreditor
Agreement shall govern and control.

 

5

--------------------------------------------------------------------------------


 

2.13                        Modified Definition of BB Blocked Amount.  The
definition of BB Blocked Amount set forth in Section 13.1 of the Loan Agreement
that currently reads as follows:

 

“BB Blocked Amount” is defined within the definition of “Borrowing Base”.

 

is hereby amended in its entirety to read as follows:

 

“BB Blocked Amount” [Omitted].

 

2.14                        Modified Definition of Borrowing Base.  The
definition of Borrowing Base set forth in Section 13.1 of the Loan Agreement
that currently reads as follows:

 

“Borrowing Base” is (a) 80% (the “A/R Advance Rate” and also an “Advance Rate”)
of Eligible Accounts minus (b) the amount of Two Million Dollars ($2,000,000)
(the “BB Blocked Amount”), as determined by Bank from Borrower’s most recent
Transaction Report; provided, however, that Bank may decrease any one or more of
the Advance Rates in its good faith business judgment based on events,
conditions, contingencies, or risks which, as determined by Bank, may adversely
affect Collateral or Borrower.

 

is hereby amended in its entirety to read as follows:

 

“Borrowing Base” is 80% (the “A/R Advance Rate” and also an “Advance Rate”) of
Eligible Accounts, as determined by Bank from Borrower’s most recent Transaction
Report; provided, however, that Bank may decrease any one or more of the Advance
Rates in its good faith business judgment based on events, conditions,
contingencies, or risks which, as determined by Bank, may adversely affect
Collateral or Borrower.

 

2.15                        Modified Definition of Permitted Indebtedness.  The
definition of Permitted Indebtedness set forth in Section 13.1 of the Loan
Agreement is hereby amended by (i) deleting the phrase “(a) through (f)” in the
existing clause (g) thereof and substituting in lieu thereof the phrase
“(a) through (g)”, (ii) renumbering the existing

 

6

--------------------------------------------------------------------------------


 

clause “(g)” to be clause “(h)” and (iii) inserting the following new clause
(g) that shall read as follows:

 

(g)                                  the Fortress Financing; and

 

2.16                        Modified Definition of Permitted Liens.  The
definition of Permitted Liens set forth in Section 13.1 of the Loan Agreement is
hereby amended by (i) inserting the following phrase at the beginning of clause
(g) thereof:  “(i) Permitted Licenses and (ii) any” and (ii) deleting the “and”
at the end of clause (h) thereof, deleting the period at the end of clause
(i) thereof and substituting in lieu thereof the phrase “; and” and inserting
the new clause (j) at the end thereof that shall read as follows:

 

(j)                                    the Fortress Security Interest.

 

2.17                        Additional Definitions.  Section 13.1 of the Loan
Agreement is hereby amended to add following definitions in proper alphanumeric
order:

 

“Fortress Financing” has the meaning given to such term in the Consent, dated on
or about July 17, 2013, by and between Borrower and Bank.

 

“Fortress Security Interest” is the Lien securing the Fortress Financing (or any
permitted refinancing thereof).

 

“Intercreditor Agreement” is that certain Intercreditor Agreement dated on or
about July 17, 2013 between DBD Credit Funding LLC and Bank, as such document
may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time.

 

“NVvault Assets” are the patents and patent applications listed in Schedule A
hereto, together with any and all (i) continuations, continuations in part,
divisionals, reissues, or reexaminations of any of the foregoing, (ii) present
or future United States patents claiming common priority in whole or in part
with any of the foregoing, and (iii) all foreign patents and/or applications for
patents that are, or in the future become, counterparts of, or claim priority in
whole or in part to, any of the foregoing.

 

“NVvault Patent Monetization Transaction” is any sale or other divestiture of,
or the licensing of or other transactions with respect to, the NVvault Assets.

 

“Permitted Licenses” are (a) licenses of over-the-counter software that is
commercially available to the public, and (b) exclusive and non-exclusive
licenses for the use of the Intellectual Property of Borrower or any of its
Subsidiaries entered into in the ordinary course of business, provided, that,
with respect to each such license described in clause

 

7

--------------------------------------------------------------------------------


 

(b), (i) no Event of Default has occurred or is continuing at the time of such
license; and (ii) the license constitutes an arms-length transaction, the terms
of which (v) do not, expressly or constructively, provide for a sale or
assignment or legal transfer of title of any Intellectual Property, (w) include
commercially reasonable terms, (x) do not permit any sublicensing or other
granting of rights or immunities thereunder by the licensee to third parties
(other than sublicenses to such licensee’s customers in the ordinary course of
business that are limited to the sublicense of rights under any Intellectual
Property of Borrower or its Subsidiaries solely in connection with the use of
any licensed products of the applicable licensee by such customers or products
of Borrower or its Subsidiaries resold by such licensee), (y) do not permit the
acquirer of any such licensee to exercise rights under such license except with
respect to the licensed products of such licensee as the same existed at the
time of the acquisition of such licensee (and any reasonably foreseeable new
versions of such licensed products), and (z) do not otherwise limit Borrower
from licensing or asserting rights under its Intellectual Property to or against
third parties that are not a party to such license agreement; provided further
that, in the case of any exclusive license, (i) Borrower obtains Bank’s written
consent prior to entering into any such exclusive license (which consent shall
not be unreasonably withheld), and (ii) any such license is made in connection
with a bona fide corporate collaboration or partnership, and is approved by
Borrower’s (or the applicable Subsidiary’s) board of directors, but (a) may be
exclusive as to a particular field of use and/or geographic territory outside of
the United States; or (b) may be exclusive for a particular field of use within
the geographic territory of the United States.

 

2.18                        Deletion of Definition of Streamline Period.  The
definition of Streamline Period set forth in Section 13.1 of the Loan Agreement
is hereby amended in its entirety to read as follows:

 

“Streamline Period” [Omitted].

 

2.19                        Deletion of Definition of Streamline Requirements. 
The definition of Streamline Requirements set forth in Section 13.1 of the Loan
Agreement is hereby amended in its entirety to read as follows:

 

“Streamline Requirements” [Omitted].

 

8

--------------------------------------------------------------------------------


 

2.20                        Covenant Regarding Notice of Prepayment of Fortress
Debt.  Borrower covenants and agrees that it shall provide Bank with at least
five (5) Business Days’ prior written notice of any proposed payment of
Borrower’s obligations owed to Fortress (as herein defined) other than regularly
scheduled payments of principal and interest with respect to any term loan made
by Fortress to Borrower.

 

2.21                        Collateral; Exhibit A.  Exhibit A to the Loan
Agreement is hereby amended by adding the following sentence to the end thereof:

 

Notwithstanding the foregoing, the Collateral shall not include any NVvault
Assets.

 

2.22                        Condition Precedent — Cash Secure Letters of
Credit.  As a condition precedent to the effectiveness of this Amendment,
Borrower shall cash secure all outstanding issued Letters of Credit issued by
Bank for the benefit of Borrower in form and substance satisfactory to Bank in
its discretion.

 

2.23                        Condition Precedent — Fortress.  As a condition
precedent to the effectiveness of this Amendment, each of the following shall
have occurred:

 

(a)                                 The proposed financing from DBD Credit
Funding LLC (“Fortress”) to Borrower, as previously disclosed to Bank in
writing, shall have closed and funded;

 

(b)                                 The Term Loan shall have been indefeasibly
paid in full; and

 

(c)                                  Bank shall have received the Intercreditor
Agreement by and between Fortress and Bank, in form and substance satisfactory
to Bank in its discretion, duly executed by each of Fortress and Borrower.

 

3.                                      Limitation of Amendments.

 

3.1                               The amendments set forth in Section 2, above,
are effective for the purposes set forth herein and shall be limited precisely
as written and shall not be deemed to (a) be a consent to any amendment, waiver
or modification of any other term or condition of any Loan Document, or
(b) otherwise prejudice any right or remedy which Bank may now have or may have
in the future under or in connection with any Loan Document.

 

3.2                               This Amendment shall be construed in
connection with and as part of the Loan Documents and all terms, conditions,
representations, warranties, covenants and agreements set forth in the Loan
Documents (as amended by this Amendment, as applicable) are hereby ratified and
confirmed and shall remain in full force and effect.

 

9

--------------------------------------------------------------------------------


 

4.                                      Representations and Warranties.  To
induce Bank to enter into this Amendment, Borrower hereby represents and
warrants to Bank as follows:

 

4.1                               Immediately after giving effect to this
Amendment, (a) the representations and warranties contained in the Loan
Documents are true, accurate and complete in all material respects as of the
date hereof (except to the extent such representations and warranties relate to
an earlier date, in which case they are true and correct as of such date, or
except as otherwise previously disclosed in writing by Borrower to Bank), and
(b) no Event of Default has occurred and is continuing;

 

4.2                               Borrower has the power and authority to
execute and deliver this Amendment and to perform its obligations under the Loan
Documents, as amended by this Amendment;

 

4.3                               The organizational documents of Borrower
delivered to Bank as of the date hereof (as of the Effective Date with respect
to Borrower’s certificate of incorporation) remain true, accurate and complete
and have not been otherwise amended, supplemented or restated and are and
continue to be in full force and effect;

 

4.4                               The execution and delivery by Borrower of this
Amendment and the performance by Borrower of its obligations under the Loan
Documents, as amended by this Amendment, have been duly authorized;

 

4.5                               The execution and delivery by Borrower of this
Amendment and the performance by Borrower of its obligations under the Loan
Documents, as amended by this Amendment, do not and will not contravene (a) any
law or regulation binding on or affecting Borrower, (b) any contractual
restriction with a Person binding on Borrower, (c) any order, judgment or decree
of any court or other governmental or public body or authority, or subdivision
thereof, binding on Borrower, or (d) the organizational documents of Borrower;

 

4.6                               The execution and delivery by Borrower of this
Amendment and the performance by Borrower of its obligations under the Loan
Documents, as amended by this Amendment, do not require any order, consent,
approval, license, authorization or validation of, or filing, recording or
registration with, or exemption by any governmental or public body or authority,
or subdivision thereof, binding on either Borrower, except as already has been
obtained or made; and

 

4.7                               This Amendment has been duly executed and
delivered by Borrower and is the binding obligation of Borrower, enforceable
against Borrower in accordance with its terms, except as such enforceability may
be limited by bankruptcy, insolvency, reorganization, liquidation, moratorium or
other similar laws of general application and equitable principles relating to
or affecting creditors’ rights.

 

5.                                      Release by Borrower.  Borrower hereby
agree as follows:

 

5.1                               FOR GOOD AND VALUABLE CONSIDERATION, Borrower
hereby forever relieves, releases, and discharges Bank and its present or former

 

10

--------------------------------------------------------------------------------


 

employees, officers, directors, agents, representatives, attorneys, and each of
them, from any and all claims, debts, liabilities, demands, obligations,
promises, acts, agreements, costs and expenses, actions and causes of action, of
every type, kind, nature, description or character whatsoever, whether known or
unknown, suspected or unsuspected, absolute or contingent, arising out of or in
any manner whatsoever connected with or related to facts, circumstances, issues,
controversies or claims existing or arising from the beginning of time through
and including the date of execution of this Amendment (collectively “Released
Claims”).  Without limiting the foregoing, the Released Claims shall include any
and all liabilities or claims arising out of or in any manner whatsoever
connected with or related to the Loan Documents, the Recitals hereto, any
instruments, agreements or documents executed in connection with any of the
foregoing or the origination, negotiation, administration, servicing and/or
enforcement of any of the foregoing.

 

5.2                               In furtherance of this release, Borrower
expressly acknowledges and waives any and all rights under Section 1542 of the
California Civil Code, which provides as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
EXPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.” (Emphasis added.)

 

5.3                               By entering into this release, Borrower
recognizes that no facts or representations are ever absolutely certain and it
may hereafter discover facts in addition to or different from those which it
presently knows or believes to be true, but that it is the intention of Borrower
hereby to fully, finally and forever settle and release all matters, disputes
and differences, known or unknown, suspected or unsuspected; accordingly, if
Borrower should subsequently discover that any fact that it relied upon in
entering into this release was untrue, or that any understanding of the facts
was incorrect, Borrower shall not be entitled to set aside this release by
reason thereof, regardless of any claim of mistake of fact or law or any other
circumstances whatsoever. Borrower acknowledges that it is not relying upon and
has not relied upon any representation or statement made by Bank with respect to
the facts underlying this release or with regard to any of such party’s rights
or asserted rights.

 

5.4                               This release may be pleaded as a full and
complete defense and/or as a cross-complaint or counterclaim against any action,
suit, or other proceeding that may be instituted, prosecuted or attempted in
breach of this release. Borrower acknowledges that the release contained herein
constitutes a material inducement to Bank to enter into this Amendment, and that
Bank would not have done so but for Bank’s expectation that such release is
valid and enforceable in all events.

 

11

--------------------------------------------------------------------------------


 

5.5                               Borrower hereby represents and warrants to
Bank, and Bank is relying thereon, as follows:

 

(a)                                 Except as expressly stated in this
Amendment, neither Bank nor any agent, employee or representative of Bank has
made any statement or representation to Borrower regarding any fact relied upon
by Borrower in entering into this Amendment.

 

(b)                                 Borrower has made such investigation of the
facts pertaining to this Amendment and all of the matters appertaining thereto,
as it deems necessary.

 

(c)                                  The terms of this Amendment are contractual
and not a mere recital.

 

(d)                                 This Amendment has been carefully read by
Borrower, the contents hereof are known and understood by Borrower, and this
Amendment is signed freely, and without duress, by Borrower.

 

(e)                                  Borrower represents and warrants that it is
the sole and lawful owner of all right, title and interest in and to every claim
and every other matter which it releases herein, and that it has not heretofore
assigned or transferred, or purported to assign or transfer, to any person, firm
or entity any claims or other matters herein released. Borrower shall indemnify
Bank, defend and hold it harmless from and against all claims based upon or
arising in connection with prior assignments or purported assignments or
transfers of any claims or matters released herein.

 

6.                                      Bank Expenses.  Borrower shall pay to
Bank, when due, all Bank Expenses (including reasonable attorneys’ fees and
expenses), when due, incurred in connection with or pursuant to this Amendment.

 

7.                                      Counterparts.  This Amendment may be
executed in any number of counterparts and all of such counterparts taken
together shall be deemed to constitute one and the same instrument.

 

8.                                      Effectiveness.  This Amendment shall be
deemed effective upon (a) the due execution and delivery to Bank of this
Amendment by each party hereto and (b) Borrower’s payment of an amendment fee in
an amount equal to $10,000.  The above-mentioned fee shall be fully earned and
payable concurrently with the execution and delivery of this Amendment and shall
be non-refundable and in addition to all interest and other fees payable to Bank
under the Loan Documents.  Bank is authorized to charge such fees to Borrower’s
loan account.

 

[Remainder of page intentionally left blank; signature page immediately
follows.]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK

 

BORROWER

 

 

 

Silicon Valley Bank

 

NETLIST, INC.

 

 

 

 

 

 

By

 

 

By

 

Name

 

 

Name

 

Title

 

 

Title

 

 

--------------------------------------------------------------------------------


 

Schedule A

 

NVvault Assets

 

[See Attached]

 

--------------------------------------------------------------------------------